 



Exhibit 10.2
December 31, 2005
Mr. Anthony F. Bova
President and Chief Executive Officer
Atlantis Plastics, Inc.
1870 The Exchange, Suite 200
Atlanta, Georgia 30339
Dear Tony:
     This letter agreement amends and restates in its entirety that certain
letter agreement (the “Old Change in Control Agreement”), dated December 31,
2002, between you and Atlantis Plastics, Inc., a Delaware corporation. From and
after the date first listed above (December 31, 2005), all of your rights and
Atlantis’ obligations set forth in the Old Change in Control Agreement, or
elsewhere, are hereby canceled and this letter agreement sets forth all of your
rights with respect to the subject matter hereof.
     Atlantis considers it essential to the best interests of its stockholders
to foster the continuous employment of key management personnel. In this
connection, our Board of Directors (the “Board”) recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control of
the Corporation may exist and that this possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Corporation and its
stockholders. The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Corporation’s management, including you, to their assigned duties without the
distractions which may arise from the possibility of a change in control of the
Corporation. In order to induce you to remain in the employ of the Corporation,
you shall receive the severance benefits set forth in this Agreement in the
event your employment with the Corporation is terminated under the circumstances
described below in connection with a Change in Control.
     18. Interpretation of this Agreement.
           (a) Terms Defined. As used herein, the following terms when used in
this Agreement have the meanings set forth below:
           “Affiliate” has the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Exchange Act.
           “Agreement” shall have the meaning given to it in the preface above.
           “Applicable Rate” shall have the meaning given to it §5(d) below.
           “Atlantis” or “Corporation” means Atlantis Plastics, Inc., a Delaware
corporation, and any successor to its business and/or assets as set forth in
§6(a) below which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, as the context

 



--------------------------------------------------------------------------------



 



may require, with respect to any provision of this Agreement other than §3
below, includes any direct or indirect subsidiary of Atlantis Plastics, Inc.
               “Board” shall have the meaning given to it in the preface above.
               “Cause” shall have the meaning given to it §4(c) below.
               “Change in Control” shall have the meaning given to it §3 below.
               “Code” means the Internal Revenue Code of 1986, as amended.
               “Continuing Directors” shall have the meaning given to it in §3
below.
               “Date of Termination” shall have the meaning given to it §4(f)
below.
               “Disability” shall have the meaning given to it §4(b) below.
               “Employment Agreement” means the Executive Employment Agreement,
dated as of the date hereof, as heretofore amended and as the same may hereafter
be supplemented, amended or amended and restated at any time prior to the
occurrence of a Change in Control.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               “Excise Tax” shall have the meaning given to it §5(d) below.
               “Good Reason” shall have the meaning given to it §4(d) below.
               “Gross-Up Payment” shall have the meaning given to it §5(d)
below.
               “Notice of Termination” shall have the meaning given to it §4(e)
below.
               “Person” has the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act.
               “Retirement Plans” means the Atlantis Plastics, Inc. 401(k) Plan
and any supplementary executive retirement plans of the Corporation you may be
covered under, or any successor plans.
               “Securities Act” means the Securities Act of 1933, as amended.
               “Severance Payments” shall have the meaning given to it §5(d)
below.
               “Trivest” means Trivest, Inc., a Delaware corporation.
               “Welfare Plan Benefits” shall have the meaning given to it §5(c)
below.
          (b) Interpretation. The words “herein,” “hereunder” and other words of
similar import refer to this Agreement as a whole, as the same from time to time
may be amended or supplemented and not any particular section, paragraph,
subparagraph or clause contained in this Agreement. Wherever from the context it
appears appropriate, each term stated in either the

 



--------------------------------------------------------------------------------



 



singular or plural shall include the singular and the plural, and pronouns
stated in masculine, feminine or neuter gender shall include the masculine,
feminine and the neuter.
     19. Term. This Agreement shall continue in effect through December 31,
2008; provided, however, that the term of this Agreement may be extended for one
additional year if, not later than October 1 of the preceding year, we shall
notify you that we so wish to extend this Agreement; and provided, further, that
if a Change in Control occurs during the original or extended term of this
Agreement, this Agreement shall continue in effect for a period of not less than
one year beyond the last day of the month in which the Change in Control
occurred.
     20. Change in Control. NO BENEFITS WILL BE PAYABLE UNDER THIS AGREEMENT
UNLESS A CHANGE IN CONTROL OCCURS. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if: (i) any Person (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any affiliate of Trivest) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing more than 50% of
the combined voting power of the Corporation’s then outstanding securities
eligible to vote, or (ii) during any period of two consecutive years (not
including any period prior to the date of this Agreement), individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Corporation to effect a transaction described in clause (i), (iii) or
(iv) of this §3) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved (the “Continuing Directors”), cease for any reason to constitute at
least a majority of the Board, (iii) the stockholders of the Corporation approve
a merger or consolidation of the Corporation with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; provided, however, that a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities shall not
constitute a Change in Control, or (iv) the stockholders of the Corporation
approve a plan of complete liquidation of the Corporation or an agreement for
the sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets (or any transaction having a similar effect).
     21. Termination of Employment Following Change in Control.
          (a) General. In the event your employment with the Corporation is
terminated within 90 days prior to the occurrence of a Change in Control or
subsequent to a Change in Control, you will be entitled to such benefits
provided in §5 below as may be applicable.
          (b) Disability. If, as a result of your incapacity due to physical or
mental illness, you are absent from the full-time performance of your duties
with the Corporation for 90 consecutive days, and within 30 days after written
notice of termination is given, you have not returned to the full-time
performance of your duties, for purposes of this Agreement your employment may
be terminated for “Disability.”

 



--------------------------------------------------------------------------------



 



          (c) Cause. Termination by the Corporation of your employment for
“Cause” means termination (i) upon the willful and continued failure by you to
substantially perform your duties with the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a Notice of Termination
by you for Good Reason), within 10 days after a written demand for substantial
performance is delivered to you by the Board, which demand specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, or (ii) the willful engaging by you in
conduct which is clearly and materially injurious to the Corporation, monetarily
or otherwise. For purposes of this §4(c), no act, or failure to act, on your
part shall be deemed “willful” unless done, or omitted to be done, by you in bad
faith and without reasonable belief that your action or omission was in or not
opposed to the best interest of the Corporation. Notwithstanding the foregoing,
you will not be deemed to have been terminated for Cause unless and until there
is delivered to you a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
this §4(c) and specifying the particulars thereof in detail.
          (d) Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, “Good Reason” means, without
your express written consent, the occurrence after a Change in Control of any of
the following circumstances unless, in the case of clauses (i), (v), (vi),
(vii) or (viii) of this §4(d), such circumstances are fully corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof: (i) the assignment to you of any duties inconsistent with the status of
the position in the Corporation that you held immediately prior to the Change in
Control or a materially adverse alteration in the nature or status of your
responsibilities or in the quality or amount of office accommodations or
assistance provided to you, from those in effect immediately prior to the Change
in Control, (ii) a reduction by the Corporation in your annual base salary as in
effect on the date immediately prior to the Change in Control or as the same may
be increased from time to time thereafter, (iii) the Corporation’s moving you to
be based more than 50 miles from the Corporation’s offices at which you are
principally employed immediately prior to the date of the Change in Control
(except for required travel on the Corporation’s business to an extent
substantially consistent with your present business travel obligations and
except to the extent that you consent to any such move prior to the date of the
Change of Control), (iv) the failure by the Corporation to pay to you any
portion of your current compensation within seven days of the date such
compensation is due, (v) the failure by the Corporation to continue in effect
any compensation or benefit plan or perquisites in which you participate
immediately prior to the Change in Control which is material to your total
compensation, including but not limited to the Retirement Plans (but excluding
the Atlantis Plastics, Inc. Employee Stock Purchase Plan and any stock option
plan maintained by the Corporation immediately prior to the Change in Control),
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Corporation to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, than existed at the time of the Change in Control, (vi) the
failure by the Corporation to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Corporation’s
life insurance, medical, dental, accident or disability plans in which you were
participating at the time of the Change in Control, the taking of any action by
the Corporation which would directly or indirectly materially reduce any of such
benefits, or the failure by the Corporation to provide you with the number of
paid vacation days to which you are

 



--------------------------------------------------------------------------------



 



entitled on the basis of your years of service with the Corporation in
accordance with the Corporation’s normal vacation policy in effect at the time
of the Change in Control, (vii) the failure of the Corporation to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in §6 below, or (viii) any purported termination of
your employment that is not effected pursuant to a Notice of Termination
satisfying the requirements of §4(e) below (and, if applicable, the requirements
of §4(c) above), which purported termination shall not be effective for purposes
of this Agreement. Your right to terminate your employment pursuant to this
§4(d) will not be affected by your incapacity due to physical or mental illness.
Your continued employment will not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.
          (e) Notice of Termination. Any purported termination of your
employment by the Corporation or by you shall be communicated by written Notice
of Termination to the other party hereto in accordance with §7 below. “Notice of
Termination” means a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.
          (f) Date of Termination. “Date of Termination” means (i) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you have not returned to the full-time performance of your
duties during such 30-day period), (ii) if your employment is terminated
pursuant to §§4(c) or 4(d) above, the date specified in the Notice of
Termination (which, in the case of a termination for Good Reason, shall not be
less than 15 nor more than 60 days from the date such Notice of Termination is
given), (iii) in the case of a termination by you for any other reason, the date
specified in the Notice of Termination (which shall not be less than 30 days
from the date such Notice of Termination is given), (iv) if your employment is
terminated by the Corporation for any other reason, the date specified in the
Notice of Termination and (v) if your employment is terminated by reason of your
death, the date of your death; provided, however, that if within 15 days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this proviso), the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, then the Date of Termination (other than the Date of
Termination where clause (iv) of this §4(f) is applicable) shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); and provided, further, that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, the
Corporation will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given and continue you as a participant in
all Retirement Plans, life insurance, medical, dental, accident or disability
plans and any similar plans in which you were participating when the notice
giving rise to the dispute was given, until the dispute is finally resolved in
accordance with this §4(f). Amounts paid under this §4(f) are in addition to all
other amounts due under this Agreement, and shall not be offset against or
reduce any other amounts due under this Agreement and shall not be reduced by
any compensation earned by you as the result of employment by another employer.
     22. Compensation During Disability or upon Termination. Following a Change
in Control, you will be entitled to the following during a period of Disability
or upon termination of

 



--------------------------------------------------------------------------------



 



your employment, as the case may be, provided that such period of Disability or
termination of employment occurs during the term of this Agreement:
          o During any period that you fail to perform your full-time duties
with the Corporation as a result of incapacity due to physical or mental
illness, you will continue to receive your base salary at the rate in effect at
the commencement of any such period, together with all compensation payable to
you under the Corporation’s disability plan or program or other similar plan
during such period, until this Agreement is terminated pursuant to §4(b) above.
Thereafter, or in the event your employment is terminated by reason of your
death, your benefits will be determined under the Corporation’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.
          o If your employment is terminated by the Corporation for Cause or by
you other than for Good Reason, the Corporation will pay you your full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given, plus all other amounts or benefits to which you are
entitled under any Compensation Plan of the Corporation then in effect, and the
Corporation shall have no further obligations to you under this Agreement.
          o If your employment is terminated by you for Good Reason or by the
Corporation other than for Cause or Disability, provided such termination occurs
during the term of this Agreement and either following a Change in Control or
within 90 days prior to a Change in Control, then you will be entitled to the
following: (i) the Corporation will pay to you your full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, no later than the fifth day following the Date of Termination, (ii) in
lieu of any further salary payments or bonus payments to you for periods
subsequent to the Date of Termination, the Corporation will pay as severance pay
to you, at the time specified in §5(e) below, a lump sum severance payment equal
to three times the amount of your annual salary as in effect as of your Date of
Termination (without regard to any attempted or purported termination or
reduction of such salary), (iii) your rights under the Retirement Plans will be
governed by the terms of those respective plans, (iv) the Corporation will pay
to you all legal fees and expenses incurred by you as a result of such
termination (including all such fees and expenses, if any, reasonably incurred
in contesting or disputing by arbitration or otherwise, any such termination or
in seeking to obtain or enforce any right or benefit provided by this Agreement
or in connection with any tax audit or proceeding to the extent attributable to
the application of Section 4999 of the Code, to any payment or benefit provided
hereunder) and (v) for a two year period after such termination, the Corporation
will arrange to provide you with benefits substantially similar to those which
you were receiving or entitled to receive under the Corporation’s life,
disability, accident and group health insurance plans or any similar plans in
which you were participating immediately prior to the Date of Termination
(“Welfare Plan Benefits”) at a cost to you which is no greater than that cost to
you in effect at the Date of Termination; provided, however, that to the extent
any such coverage is prohibited by any judicial or legislative authority, the
Corporation shall make alternative arrangements to provide you with Welfare Plan
Benefits, including, but not limited to, providing you with a payment in an
amount equal to your cost of purchasing the Welfare Plan Benefits. Benefits
otherwise receivable by you pursuant to clause (v) above shall be reduced to the
extent comparable benefits are actually received on your behalf during the two
year period following your termination, and such benefits actually received by
you shall be reported to the Corporation.
          o If any payments under this Agreement or any other payments or
benefits received or to be received by you in connection with a Change in
Control or your termination of

 



--------------------------------------------------------------------------------



 



employment (whether pursuant to the terms of this agreement or any other plan,
arrangement or agreement with the Corporation, or any Affiliate of the
Corporation) (the “Severance Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), the Corporation will pay at the time specified below an additional
amount (the “Gross-Up Payment”), such that the net amount retained by you, after
deduction of any Excise Tax on the Severance Payments and any federal, state and
local income tax and Excise Tax upon the payment provided for by this §5(d),
shall be equal to the Severance Payments. For purposes of determining whether
any of the Severance Payments will be subject to the Excise Tax and the amount
of such Excise Tax, (i) all Severance Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Corporation’s independent auditors and acceptable to you such
Severance Payments (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax, (ii) the amount of the Severance Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (1) the total amount of the
Severance Payments or (2) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above), and
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Corporation’s independent auditors in accordance with
the principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income taxes at your highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at your highest marginal rate of taxation in the state and
locality of your residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you will repay to the Corporation at the time
that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Gross-Up Payment being repaid by you if such
repayment results in a reduction in Excise Tax and/or a federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code (the “Applicable Rate”). In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder at the time of the termination of your employment (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the Gross-Up Payment), the Corporation will make an additional
Gross-Up Payment in respect of such excess (plus any interest payable with
respect to such excess at the Applicable Rate) at the time that the amount of
such excess is finally determined. Any payment to be made to you under this
§5(d) will be payable within five days of your Date of Termination.
          o The payments provided for in §5(c)(i)(2) and §5(c)(ii) above will be
made not later than the fifth day following the Date of Termination; provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Corporation will pay to you on such day an estimate, as
determined in good faith by the Corporation, of the minimum amount of such
payments and will pay the remainder of such payments (together with interest at
the Applicable Rate) as soon as the amount thereof can be determined but in no
event later than 30 days after the Date of Termination. In the event that the
amount of the estimated

 



--------------------------------------------------------------------------------



 



payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Corporation to you, payable on the fifth
day after demand by the Corporation (together with interest at the Applicable
Rate).
          o Except as required in §5(c)(v) above, you shall not be required to
mitigate the amount of any payment provided for in this §5 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this §5 be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Corporation, or otherwise; provided,
however, that if during the one year period subsequent to your Date of
Termination, you directly compete with the Corporation by making use of trade
secrets or other proprietary knowledge you obtained while employed by the
Corporation in violation of the commitment to protect such proprietary or trade
secret information set forth in the Employment Agreement (determined without
regard to the termination of the Employment Agreement pursuant to §12 below),
all income earned as a result of such use of information shall be remitted to
the Corporation to the extent payments were made to you under this §5.
          o The provisions of this §5 shall survive the termination of this
Agreement.
     23. Successors; Binding Agreement.
          o The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to
(i) expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Corporation would be required to perform it if no
such succession had taken place and (ii) agree to notify you of the assumption
of the Agreement within 10 days of such assumption. Failure of the Corporation
to obtain any such assumption and agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Corporation in the same amount and on the same terms to
which you would be entitled hereunder if you terminate your employment for Good
Reason following a Change in Control, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.
          o This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
     24. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 



--------------------------------------------------------------------------------



 



     25. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be authorized by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar of
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Florida without regard to its conflicts of law principles. All
references to sections of the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law, except for any withholding that may be required under Section 4999 of the
Code. The obligations of the Corporation under §5 above shall survive the
expiration of the term of this Agreement.
     26. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     27. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     28. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by binding arbitration,
conducted before a panel of three arbitrators in the city of Atlanta, Georgia
or, at your option, in the city where you are principally employed immediately
prior to the date of a Change in Control, in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that you
shall be entitled to seek specific performance of your rights under §4(f) during
the pendency of any dispute or controversy arising under or in connection with
this Agreement. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 



--------------------------------------------------------------------------------



 



     29. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; provided, however, that the Employment
Agreement shall remain in full force and effect until the occurrence of a Change
in Control, at which time the Employment Agreement shall be deemed terminated
and canceled. If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return this original letter to the Corporation which
will then constitute our agreement on this subject. The enclosed copy is for
your personal records.
Sincerely,
/s/ Earl W. Powell
Earl W. Powell
Chairman of the Board

     
ACCEPTED AND AGREED:
   
 
   
/s/ Anthony F. Bova
   
 
Anthony F. Bova
   

 